Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 13, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  143442                                                                                                   Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices




  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                    SC: 143442
  v                                                                 CoA: 296777
                                                                    Wayne CC: 09-020825-FC
  BISHOP PERRY,
             Defendant-Appellant.
  ____________________________________


          On order of the Chief Justice, defendant-appellant is ordered to show cause in
  writing within 14 days why his application for leave to appeal should not be dismissed
  for failure to pay the entry fee prescribed by MCR 7. 319(B)(7).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 13, 2011                    _________________________________________
                                                                               Clerk